                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF IOWA

IN RE:                                     )      CHAPTER 7
                                           )
RUSTY A. SCHLACKE                          )      Bankruptcy No. 20-00513
                                           )
LORI R. SCHLACKE                           )
                                           )
               Debtors                     )


             ORDER APPROVING MOTION TO EXTEND TIME TO FILE
                      REAFFIRMATION AGREEMENT


         Debtors filed a motion to extend time to file a reaffirmation agreement with

Wells Fargo Bank. For good cause shown, the motion should be granted.

         WHEREFORE, the deadline to file the reaffirmation agreement is 30 days

from the date of this order.

         Dated and Entered:    July 13, 2020




                                    US Bankruptcy Judge
